Citation Nr: 9924726	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  98-15 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected lumbosacral strain, currently rated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty from May 1970 to March 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision denied the 
appellant's claim for an increased disability rating in 
excess of 20 percent for his service-connected lumbosacral 
strain.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected lumbosacral strain is 
currently manifested by: forward flexion to 84 degrees, 
backward extension to 30 degrees, right and left lateral 
bending to 26 degrees, and right and left lateral rotation to 
35 degrees; no lumbar spasms; normal muscle bulk, tone and 
strength; normal cranial nerves; decreased sensation over the 
toes; +2 reflexes, except Achilles which is absent 
bilaterally; negative straight leg raises, bilaterally; and 
complaints of constant back pain, with occasional flare-ups.  
X-ray examination of the spine revealed an impression of 
probable mild lumbosacral disc derangement. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for the veteran's service-connected lumbosacral strain have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. Part 4, including 4.7, 4.71a and Diagnostic 
Code 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations
 
The veteran's claim for an increased disability rating for 
his service-connected lumbosacral strain is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a)(West 1991).  That 
is, he has presented a claim that is plausible.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where a 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).  All relevant facts have been properly developed and 
no further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of a 
current disability.  38 C.F.R. § 4.2 (1998); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).
II.  Factual Background

The RO has retrieved the veteran's service medical records 
and they appear to be complete.  A review of the veteran's 
report of separation, Form DD 214, revealed that he served on 
active duty in the United States Air Force from May 1970 to 
March 1974.  The veteran's entrance examination report, dated 
December 1969, noted essentially normal findings throughout.  
An inservice treatment report, dated January 1974, noted the 
veteran's complaints of back pain.  A subsequent treatment 
report, dated February 1974, noted the veteran's complaints 
of a pulled muscle in his back.  An impression of muscular 
strain, lumbar area, was given.  The report of the veteran's 
discharge examination, dated February 1974, noted a normal 
spinal examination.

In May 1977, the RO issued a rating decision that granted 
service connection for lumbosacral strain and assigned 
thereto an initial disability rating of 10 percent, effective 
February 1977.  A subsequent rating decision by the RO, dated 
July 1978, increased the assigned disability rating for the 
veteran's service-connected lumbosacral strain, from 10 
percent to 20 percent, effective February 1977.  

Medical treatment reports, dated May 1993 through July 1993, 
were submitted by the Arnold Chiropractic Clinic and Gateway 
Radiology Consultants.  An X-ray examination report, dated 
May 1993, noted an impression of "slight straightening of 
the normal lumbar lordosis, no acute bony pathology."

In November 1997, the veteran filed a claim for an increased 
disability rating for his service-connected lumbosacral 
strain.  Outpatient treatment reports, dated June 1997 
through November 1997, were then retrieved from the VA 
medical center at Bay Pines, Florida.  An X-ray examination 
of the veteran's back, performed in June 1997, revealed an 
impression of probable mild lumbosacral disc derangement.  
Specifically, the report noted mild demineralization and 
moderate posterior wedging of the interspace between L5-S1.  
"The vertebral bodes and interspaces are otherwise 
essentially unrevealing."  An August 1997 treatment report 
noted the veteran's complaints of severe burning and 
paresthesia in the feet.  The report also noted the veteran's 
history of drinking twelve beers daily.  A medical treatment 
report, dated September 1997, noted the veteran's complaints 
of tingling and numbness in the lower extremities, right 
greater than left, for the past nine months.  A neurological 
examination revealed normal cranial nerves.  A motor system 
examination revealed "normal muscle bulk, tone and 
strength."  Reflexes were 2+, except for the Achilles reflex 
which was absent.  Sensory system examination revealed 
decreased touch and pinprick over toes.  The report of an 
electromyelogram, dated September 1997, noted an impression 
of electrophysiological evidence of a sensory/motor 
peripheral neuropathy in the lower extremities as shown by 
electromyography and nerve conduction studies.  It also noted 
that "[t]here is no evidence of radiculopathy."  A follow-
up treatment report, dated September 1997, noted that the 
veteran had decreased his intake of sugars and salts, and 
that his feet felt better.  A November 1997 treatment report 
noted a diagnosis of non-insulin-dependent diabetes mellitus.  
The report indicated that the veteran needed to watch diet 
and stop drinking alcohol.

A letter from L. Dalton, D.O., dated December 1997, noted 
that he has treated the veteran since 1983 for recurrent 
episodes of low back pain.  A follow-up letter, dated April 
1998, noted that the range of motion of the veteran's back is 
markedly restricted at times.  It also noted that "[h]e 
periodically presents symptoms of sciatic type 
radiculopathy."  A diagnosis of unstable low back secondary 
to degenerative joint disease was noted.  

In March 1998, a VA examination of the spine was conducted.  
The report of this examination noted the veteran's complaints 
of constant pain in the lumbar area, with acute flare-ups of 
pain once or twice a month.  He also reported complaints of 
paresthesia over the bottoms of his feet.  Physical 
examination revealed no fixed deformity and no postural 
abnormalities.  The report also stated, in part:

There were no significant muscle spasms 
noted at the time of this examination.

Range of motion testing of the veteran's 
back revealed forward flexion of 84.0 
degrees and backward extension of 30.0 
degrees.  He reported pain starting with 
forward flexion of approximately 80.0 
degrees.  His lateral flexion to the left 
was 26.0 degrees and his lateral flexion 
to the right was 26.0 degrees.  His 
rotation to the left was 35.0 degrees and 
his rotation to the right was 35.0 
degrees.  At this time it should be noted 
that the range of motion is a 
consideration of pain, fatigue, weakness, 
incoordination and altered by repetition.

The veteran reported that approximately 
once or twice a month he will have an 
acute flare up of his back pain and he 
was unable to describe any special 
inciting causes for his pain.

The report noted the results shown on the veteran's X-ray 
examination, performed in June 1997, and his electromyelogram 
and nerve conduction studies, performed in September 1997.  
After reviewing these examination reports, the VA examiner 
noted:

It is certainly felt that the diagnosis 
is more in keeping with degenerative disc 
disease of the lumbar spine, with chronic 
lumbar strain.  It is felt that the 
peripheral neuropathy is most likely 
secondary to the diabetes mellitus.
 
A letter from the veteran's mother, received in May 1998, 
noted that the veteran has had difficulty with his back ever 
since his discharge from the service.  She indicated that the 
veteran's back pain prevents him from working full time.

A letter from the veteran's father, received in May 1998, 
noted that the veteran's back disorder has increased in 
severity over the years.  He also indicated that the veteran 
is now confined "to working at a job that has limited 
lifting and physical effort."  

III.  Analysis

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the Court.  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To 
comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
Furthermore, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477 (Fed. Cir. 1997) and cases cited therein.  Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life, including employment.  Evaluations 
are based on the amount of functional impairment; that is, 
the lack of usefulness of the rated part or system in self-
support of the individual.  38 C.F.R. § 4.10 (1998).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7 (1998).  

The veteran's service-connected lumbosacral strain is 
currently evaluated as 20 percent disabling pursuant to 
Diagnostic Code 5295.  Diagnostic Code 5295, relating to 
lumbosacral strain, provides that a 40 percent disability 
rating is warranted for symptoms of a severe lumbosacral 
strain with listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  Where there is muscle spasm on extreme forward 
bending with loss of unilateral spine motion in a standing 
position, a 20 percent disability evaluation is warranted.  
Where there is characteristic pain on motion, a 10 percent 
disability evaluation is warranted and slight subjective 
symptoms warrant a noncompensable disability evaluation.

In DeLuca v. Brown, 8 Vet. App. 202, the Court held that 
38 C.F.R. §§ 4.40, 4.45 and 4.59 were not subsumed into the 
diagnostic codes under which a veteran's disabilities are 
rated. Id.  Therefore, the Board has to consider the 
"functional loss" of a musculoskeletal disability under 
38 C.F.R. § 4.40, separate from any consideration of the 
veteran's disability under the diagnostic codes.  DeLuca, at 
206.  Functional loss may occur as a result of weakness or 
pain on motion of the affected body part.  38 C.F.R. § 4.40 
(1998).  

VA regulation 38 C.F.R. § 4.40 describes functional loss and 
indicates that:

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform the 
normal working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance.  It is essential that the examination 
on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with 
respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important 
as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal callosity 
or the like.  

38 C.F.R. § 4.40 (1998).

The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (1998).  
Specifically, § 4.45 states that:

As regards the joints the factors of disability 
reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be 
directed to these considerations:  
	(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  
	(b)	More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  
	(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  
	(d)	Excess fatigability.  
	(e)	Incoordination, impaired ability to 
execute skilled movements smoothly.  
	(f)	Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating 
disability from arthritis, the shoulder, elbow, 
wrist, hip, knee, and ankle are considered major 
joints; multiple involvement of the 
interphalangeal, metacarpal and carpal joints of 
the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae, are 
considered groups of minor joints, ratable on a 
parity with major joints.  The lumbosacral 
articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (1998).

These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 8 Vet. App. at 206-07.  

VA regulations also specifically address painful motion and 
state:

With any form of arthritis, painful motion is an 
important factor of disability, the facial 
expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  
Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the schedule 
is to recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to recognize 
actually painful, unstable, or maligned joints, 
due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as 
points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved 
should be tested for pain on both active and 
passive 
motion, in weight bearing and non-weight bearing 
and, if possible, with the range of the opposite 
undamaged joint.  

38 C.F.R. § 4.59 (1998).

After a thorough review of the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim for an increased disability evaluation in 
excess of 20 percent for his service-connected lumbosacral 
strain.  The VA examination report, dated March 1998, noted 
forward flexion to 84 degrees, backward extension to 30 
degrees, lateral flexion to the right and left to 26 degrees; 
and rotation to the right and left to 35 degrees.  The report 
of this examination noted that this "range of motion is a 
consideration of pain, fatigue, weakness, incoordination and 
altered by repetition."  It also noted that the veteran 
"reported pain starting with forward flexion of 
approximately 80.0 degrees."  A treatment report, dated 
September 1997, noted that a motor system examination 
revealed normal muscle bulk, tone and strength.  A 
neurological examination, performed in September 1997, 
revealed normal cranial nerves.  Reflexes were 2+, except for 
the Achilles which was absent, bilaterally.  A sensory system 
examination revealed decreased touch and pinprick over toes.  
The report of an electromyelogram, dated September 1997, 
noted an impression of electrophysiological evidence of a 
sensory/motor peripheral neuropathy in the lower extremities 
as shown by electromyography and nerve conduction studies.  
It also noted that "[t]here is no evidence of 
radiculopathy."  After reviewing all of this information, 
the VA examiner conducting the veteran's March 1998 
examination concluded that the veteran's symptoms of 
peripheral neuropathy are "most likely secondary to the 
diabetes mellitus."  In view of these findings and the lack 
of evidence to establish symptomatology such to meet the 
criteria for an increased disability evaluation, entitlement 
to an increased disability evaluation beyond the currently 
assigned 20 percent is not shown.  In this regard, there is 
no objective evidence of listing of whole spine to opposite 
side, positive Goldthwait's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or some of the above with 
abnormal mobility on forced motion.

In reaching this conclusion, consideration has been given to 
functional impairment due to pain, 38 C.F.R. § 4.10 (1997), 
38 C.F.R. § 4.40 (1997), Deluca v. Brown, 8 Vet. App. 202; 
however, in view of the above, any pain affecting strength 
and motion is not shown to a degree beyond that contemplated 
by the current schedular evaluation.  Moreover, the report of 
a motor strength examination, performed in September 1997, 
found "normal muscle bulk, tone, [and] strength."

Furthermore, the Board has considered potential application 
of the various provisions of 38 C.F.R. Parts 3 and 4, whether 
or not they were raised by the appellant. Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In this case, the 
appellant's service-connected lumbosacral strain is found to 
be adequately evaluated pursuant to Diagnostic Code 5295.  It 
is noted that there is no evidence of ankylosis or additional 
limitation of motion of the lumbar spine such to warrant 
evaluation pursuant to Diagnostic Codes 5289 or 5292, nor is 
there any evidence to establish the presence of a severe 
intervertebral disc syndrome such to provide for an increased 
evaluation pursuant to Diagnostic Code 5293.  Accordingly, 
entitlement to an increased disability evaluation in excess 
of 20 percent for service-connected lumbosacral strain is 
denied.


ORDER

Entitlement to an increased disability rating in excess of 20 
percent for service-connected lumbosacral strain is denied.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

